Citation Nr: 1224073	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as skin rashes, to include as due to Agent Orange.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the claim currently on appeal.  This claim was previously remanded by the Board in September 2010 for further evidentiary development.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded so that he could be afforded a VA examination in which an opinion regarding the etiology of his skin disorder could be provided.  The record reflects that the Veteran was scheduled for a VA examination in November 2010.  The VA examiner opined that the Veteran's skin disability was less likely than not related to military service.  The rationale provided was that the Veteran was unable to produce records from the dermatologist he reported seeing after military service.  An addendum to this examination was prepared in December 2010, but it was simply noted that the opinion and rationale remained the same.  

The Veteran reported during his VA examination that he began receiving medical treatment for his skin disorder shortly after his separation from active duty.  He made the same assertions during his June 2010 hearing, in which he described an incident in which he came into direct contact with herbicidal agents.  The Veteran's exposure to herbicides is not in dispute, however, as his DD-214 reveals that he was the recipient of the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM).  The Veteran's personnel records also establish that he served in the Republic of Vietnam from December 1967 to December 1968.  Therefore, the he is presumed to have been exposed to herbicidal agents.  See 38 U.S.C.A. § 1116(f).  

However, despite the above, the November 2010 VA examiner's opinion that the Veteran's skin condition was not related to military service did not take the Veteran's presumed exposure, or reported history of treatment following separation from active duty, into consideration, instead concluding that service connection was not warranted because the Veteran was unable to produce records of his reported treatment.  A medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

In light of the above, the Veteran should be scheduled for a new VA examination so that an opinion regarding etiology, that fully takes into consideration the statements provided by the Veteran, can be provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be scheduled for a dermatology examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies, and note the proper diagnoses associated with the Veteran's skin disability.  The examiner should then opine as to whether it is at least as likely as not that this skin disability(s) manifested during, or as a result of, active military service, to include as due to his conceded exposure to herbicidal agents while serving in Vietnam.  

A complete rationale must be provided for all opinions offered, and this rationale must include a full discussion and consideration of the Veteran's lay assertions regarding chronicity and treatment.  

2.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

3.  After completion of the above, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



